Citation Nr: 1544829	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for defective hearing and symptomatic neurosensory loss of the right ear.

2.  Entitlement to a compensable rating for suppurative otitis media of the right ear.

3.  Entitlement to a compensable rating for perforation of the right tympanic membrane.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left tympanic membrane.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for suppurative otitis media, left ear.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a balance disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from November 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued noncompensable ratings for the service-connected disabilities of defective hearing and symptomatic neurosensory loss of the right ear, suppurative otitis media of the right ear, and perforation of the right tympanic membrane.  A statement of the case (SOC) was issued in December 2013.  A supplemental statement of the case (SSOC) was issued in August 2015.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

On the VA Form 9 filed December 2013, following the issuance of the SOC in December 2013, the Veteran checked the box indicating that he did not request a hearing before the Board.  However, on the VA Form filed in August 2015 following the issuance of the SSOC in August 2015, the Veteran checked the box indicating that he requested a Board hearing by live videoconference.  The Veteran specifically noted that the Form 9 was being filed "in response to SSOC 08/05/2015."  See VA Form 9 of August 2015.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal before the Board will be granted if an appellant, or the appellant's representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2015).  In the present appeal, neither the Veteran nor his representative has withdrawn the August 2015 request for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Milwaukee for the issues on appeal.  The Veteran should be notified of the date, time, and place of the hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

